DETAILED ACTION

Currently pending claims are 1 – 21.

Claim Objection
Claim 8 is objected to because of the following informalities (and Examiner respectfully request to correct as follows): “a (the) processor” should be replaced with “a (the) hardware processor (or a processor device)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //

Double Patenting 
The provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim(s) 1 – 21 are rejected under the judicially created doctrine of provisional obviousness-type double patenting as being unpatentable over claims 1 – 18 of U.S. co-pending application 16/275,557. Although the conflicting claims are not identical, they are not patentably distinct from each other such as (at least incl.) injecting by the security device an unique user identifier (i.e. as a part of security rules for protecting malicious attacks) into a response to the webpage request (see co-pending application’s claim 1 & 4) – accordingly, because the listed claims of U.S. co-pending application virtually contain(s) every element of the listed claims of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al. (U.S. Patent 9,544,318), in view of Parla et al. (U.S. Patent 10,027,627).  


As per claim 1, Tatourian teaches a computer-implementable method comprising:
 receiving a response, by a security management system, from a site external to an internal network comprising the security management system to an endpoint device of the 5internal network (Tatourian: Figure 1 & Col. 3 Line 43 – 46: a security gateway device (i.e. a security management system) intercepts a response of web pages from an external web server, which is intended for a requesting web browser of an endpoint client device); and 
adding header information into the response by the security management system, the header information including security rules (Tatourian: see above & Col. 38 – 40: a content security policy (CSP) header is injected into the response message – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0024] Line 13 – 15). 
However, Tatourian does not disclose expressly such that when the response is communicated to the endpoint device, the endpoint device responds to the security management system with information regarding subsequent requests made by the 10endpoint device in connection with the response.
Parla (& Tatourian) teaches such that when the response is communicated to the endpoint device, the endpoint device responds to the security management system with information regarding subsequent requests made by the 10endpoint device in connection with the response (Tatourian: see above) || (Parla: Figure 6 & Col. 11 Line 36 – 42 / Line 60 – 64 / Line 11 – 18: the endpoint device responds to the network security device (i.e. security management system) with further information (as included in the response header) regarding subsequent requests made by the 10endpoint device such as (i) taking remedial action w.r.t. potentially malicious activities or (ii) reporting the file being accessed by the client for further analysis – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0031] Last sentence). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of responding by the endpoint devic to the security management system with information regarding subsequent requests made by the 10endpoint device in connection with the response when the response is communicated to the endpoint device because Parla’s teaching can alternatively, effectively and securely respond to the network security device (i.e. security management system) with further information (as included in the response header) regarding subsequent requests made by the 10endpoint device such as (i) taking remedial action w.r.t. potentially malicious activities or (ii) reporting the file being accessed by the client for further analysis within the Tatourian’s system of injecting a content security policy (CSP) header into a response message for preventing malicious attacks when a security gateway device (i.e. a security management system) intercepts a response of web pages from an external web server, which is sent to a requesting web browser of an endpoint client device). 

As per claim 2, 9 and 16, Tatourian as modified teaches wherein the header information comprises a Content Security Policy header (Tatourian: see above & Col. 3 Line 38 – 40 and Col. 5 Line 19 – 22: injecting a CSP (Content Security Policy) security header). 

As per claim 3, 10 and 17, Tatourian as modified teaches the security rules comprise non-blocking, report-only security rules (Tatourian: see above) || (Parla: see above & Col. 11 Line 17 – 23 / Line 63 – 64: reporting any of the files has been accessed by the client endpoint device to security management system). 

As per claim 4, 11 and 18, Tatourian as modified teaches determining which of the connections are potentially malicious; and taking remedial action with respect to the connections which are potentially malicious (Tatourian: see above) || (Parla: Figure 6 & Col. 11 Line 36 – 42 / Line 60 – 64 / Line 11 – 18: (a) an endpoint device responds to the network security device (i.e. security management system) with further information (as included in the response header) regarding subsequent requests made by the 10endpoint device such as (i) taking remedial action w.r.t. potentially malicious activities or (ii) reporting the file being accessed by the client for further analysis and (b) tracking a session-based hash values w.r.t. Javascipts fragments of web pages accessed by the the web browser, which is associate with a specific traffic flow – i.e. a specific connection (Parla: see above & Col. 4 Line 17 – 23). 

As per claim 5, 12 and 19, Tatourian as modified teaches determining which of the connections are to a host on the internal network (Tatourian: see above) || (Parla: see above & Col. 4 Line 17 – 23: tracking a session-based hash values w.r.t. Javascipts fragments of web pages accessed by the the web browser, which is associate with a specific traffic flow (i.e. a specific connection)). 

As per claim 6, 13 and 20, Tatourian as modified teaches performing a session-based recording of an association of activities of a website associated with the response (Tatourian: see above) || (Parla: see above & Col. 4 Line 17 – 23: (a) tracking a session-based hash values w.r.t. Javascipts fragments of web pages accessed by the the web browser, (b) which is associate with any specific traffic flow (i.e. any specific connection) – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0027]). 

As per claim 7, 14 and 21, Tatourian as modified teaches performing one or more of: correlating actions associated with the response and corresponding consequences 10associated with the response; distinguishing between normal activity and abnormal activity of a website associated with the response; and differentiating activity initiated by bots and malware from activity initiated by a human user (Tatourian: see above & Col. 2 Line 51 – 54 and Col. 5 Line 37 – 40 / Line 30 – 34: (e.g.) detecting / identifying an external malicious script program (i.e. loaded from an unknown source) which is not identified as from a normal (same) domain or is not from a whitelisted domain).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2270 – 2021
---------------------------------------------------